UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6450



RICKY A. PIERCE,

                                            Plaintiff - Appellant,

          versus


ASSISTANT SUPERINTENDENT KING; SERGEANT BOYD;
SERGEANT CHEEKS; SUPERINTENDENT WILLIAMS;
LIEUTENANT BURROUGHS; OFFICER CANNIE; OFFICER
SMITH, Disciplinary Hearing Officer; CASE-
WORKER JEFFERIES,
                                           Defendants - Appellees,


UNITED STATES OF AMERICA,

                                                       Intervenor.




                            No. 96-7061



RICKY A. PIERCE,

                                            Plaintiff - Appellant,

          versus
ASSISTANT SUPERINTENDENT KING; SERGEANT BOYD;
SERGEANT CHEEKS; SUPERINTENDENT WILLIAMS;
LIEUTENANT BURROUGHS; OFFICER CANNIE; OFFICER
SMITH, Disciplinary Hearing Officer; CASE-
WORKER JEFFERIES,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-94-523-5-BO)


Argued:   October 3, 1997             Decided:   December 11, 1997


Before MURNAGHAN and WILKINS, Circuit Judges, and MAGILL, Senior
Circuit Judge of the United States Court of Appeals for the Eighth
Circuit, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Neal Lawrence Walters, Appellate Litigation Clinic, UNI-
VERSITY OF VIRGINIA SCHOOL OF LAW, Charlottesville, Virginia; Seth
Michael Galanter, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellant. William Dennis Worley, Assistant Attorney
General, Ronald Moore Marquette, NORTH CAROLINA DEPARTMENT OF JUS-
TICE, Raleigh, North Carolina, for Appellees. ON BRIEF: Michael F.
Easley, Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Ricky A. Pierce, a disabled inmate at the Tillery Correctional

Center in North Carolina, appeals from a decision of the United

States District Court for the Eastern District of North Carolina

granting summary judgment in favor of the defendants, officials

employed by the North Carolina Department of Corrections.   Pierce
alleges a violation of his rights under Title II of the Americans

with Disabilities Act, 42 U.S.C. §§ 12131-12165.   For the reasons

stated in Amos v. Maryland Department of Public Safety and Correc-
tional Services, No. 96-7091, 1997 WL 581652 (Sept. 22, 1997), we

affirm.




                                                          AFFIRMED




                                3